Judgment affirmed, with costs. Memorandum: The plaintiff alleges that he is the owner of a tract of land situate in Town Lot No. , 48 of the town of Bolivar. He has failed to show that he has title to any lands in such town lot. Moreover, the oil rights in the lands claimed by the plaintiff ' were assessed separately to the defendants. (Gen. Const. Law, § 39; Matter of Hazelwood Oil Co., 195 App. Div. 23.) All concur. (The judgment is for defendants in an action in ejectment.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.